Matter of Emery (2019 NY Slip Op 02946)





Matter of Emery


2019 NY Slip Op 02946


Decided on April 18, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.




Decided and Entered: April 18, 2019
[*1]
In the Matter of THOMAS W. EMERY, an Attorney.
 
(Attorney Registration No. 1885714)

Calendar Date: April 15, 2019

Before: Garry, P.J., Devine, Aarons, Rumsey and Pritzker, JJ.


Thomas W. Emery, East Tawas, Michigan, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Thomas W. Emery was admitted to practice by this Court in 1983 and lists a business address in East Tawas, Michigan with the Office of Court Administration. Emery now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Emery's application.
Upon reading Emery's affidavit sworn to March 21, 2019 and filed March 25, 2019, and upon reading the April 9, 2019 amended correspondence in response by the Chief Attorney for AGC, and having determined that Emery is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, P.J., Devine, Aarons, Rumsey and Pritzker, JJ., concur.
ORDERED that Thomas W. Emery's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Thomas W. Emery's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Thomas W. Emery is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Emery is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Thomas W. Emery shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.